                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                ST. JOSEPH DIVISION

RANDOLPH HIEBERT,                                 PLAINTIFF DEMANDS
                                                  TRIAL BY JURY
              Plaintiff,

v.                                                Case No. 5:18-cv-06124

AKAL SECURITY, INC.,

              Defendant.

                  PLAINTIFF’S FIRST AMENDED COMPLAINT

       COMES NOW Plaintiff, by counsel, and pursuant to Title VII of the Civil Rights

Act of 1964, 42 U.S.C. § 2000e et seq., and the Missouri Human Rights Act, Mo. Rev.

Stat. § 213.111 et seq., does hereby purport the following Petition for Damages, to wit:

1.     Plaintiff is a male, born March 28, 1956, with the following social security

       number, XXX-XX-0205, residing and domiciled in Clay County, Missouri.

2.     Defendant Akal Security, Inc. (hereinafter Akal) is a corporation, that is registered

       in the State of Missouri, organized under the laws of and has its principal place of

       business in the State of New Mexico.

3.     The actions and omissions described herein occurred in Platte County, Missouri.

4.     Defendant Akal operates a business located at 12200 North Ambassador Drive,

       #233, Kansas City, Missouri 64163.

5.     Defendant Akal employs more than fifteen (15) people.

6.     In May, 2016 Plaintiff was hired by Defendant Akal to provide Transportation

       Security Administration (TSA) security.

                                              1

         Case 5:18-cv-06124-GAF Document 22 Filed 10/18/18 Page 1 of 5
7.    Plaintiff went through three (3) weeks of training and was scheduled for further

      training out of state.

8.    Plaintiff’s wife, Dani Hiebert, called Defendant and told Sheena LNU (Last Name

      Unknown) in Defendant’s Human Resources Department that Plaintiff was in the

      hospital with congestive heart failure.

9.    Defendant’s Human Resources Department employee, Sheena LNU, told Ms.

      Hiebert that Plaintiff would be placed on unpaid medical leave.

10.   In November, 2016, Plaintiff was cleared to return to work by his physicians, in

      that his congestive heart failure issues had resolved to the point where he could

      return to work.

11.   In November, 2016, Plaintiff contacted Defendant’s Human Resources

      Department employee, Sheena LNU, and informed her that Plaintiff was cleared to

      return to work.

12.   Defendant’s Human Resources Department employee, Sheena LNU, specifically

      instructed Plaintiff to not send in his clearance to return to work that was provided

      by Plaintiff’s physician.

13.   Defendant’s Human Resources Department employee, Sheena LNU, told Plaintiff

      that she would have to check to see if a person with a heart condition could be

      employed.

14.   Thereafter, Plaintiff made repeated phone calls to Defendant’s Human Resources

      Department employee, Sheena LNU, leaving voicemails and requesting a return

      phone call.

                                            2

        Case 5:18-cv-06124-GAF Document 22 Filed 10/18/18 Page 2 of 5
15.   Plaintiff’s numerous phone calls to Defendant’s Human Resources Department

      employee, Sheena LNU, were not returned.


16.   On or about May 26, 2017, Defendant advised Plaintiff in writing that he had

      abandoned his job because he had not contacted Defendant and provided a release

      from Plaintiff’s physician.

17.   After receiving the written notice of abandoning his employment, Plaintiff

      contacted Defendant by telephone and explained that since November, 2016

      Plaintiff had been attempting to provide his physician’s clearance to return to

      work, but was specifically told by Defendant’s Human Resources Department

      employee, Sheena LNU, to not provide that release.

18.   Defendant informed Plaintiff that Defendant’s Human Resources Department

      employee, Sheena LNU, no longer worked for the company.

19.   Plaintiff, through his wife, informed Defendant that he was in congestive heart

      failure which is a physical impairment that substantially limits the operation of one

      of Plaintiff’s major bodily functions, namely his circulatory system. 42 U.S.C. §

      12102.

20.   By informing Defendant of the existence of this physical impairment that

      substantially limited one of Plaintiff’s major life activities (major bodily function),

      Plaintiff had a record of this impairment. 42 U.S.C. § 12102(1)(B).

21.   Or, pleading in the alternative, Defendant regarded Plaintiff as having such

      impairment. 42 U.S.C. § 12102(1)(C).


                                             3

        Case 5:18-cv-06124-GAF Document 22 Filed 10/18/18 Page 3 of 5
22.   Plaintiff was cleared to return to work in November, 2016, and was able to

      perform the essential functions of his job, as evidenced by the fact that his

      physician gave Plaintiff clearance to return to work.

23.   Defendant terminated Plaintiff’s employment by not allowing him to provide the

      physician’s clearance to return to work, and informing him that he had abandoned

      his job after he had been attempting to return to work.

24.   The actions and omissions described herein happened to Plaintiff based on the fact

      that he has a qualifying disability, or perceived qualifying disability.

25.   On or about August 28, 2017 Plaintiff filed a dual Charge of Discrimination

      against the Defendant, with the Equal Employment Opportunity Commission

      (EEOC) and Missouri Commission on Human Rights (MCHR), with an EEOC

      Charge Number of 563-2017-02021.

26.   On or about April 13, 2018, Plaintiff received a Notice of Right to Sue issued by

      the EEOC.

27.   As a result of the actions and omissions of Defendant, Plaintiff has suffered, and

      will continue to suffer, economic and non-economic damages, including, but not

      limited to, emotional pain, suffering, embarrassment, inconvenience, mental

      anguish, loss of enjoyment of life, and humiliation.

28.   The actions and omissions of Defendant were outrageous because of Defendant’s

      evil motive or reckless indifference to the rights of Plaintiff.

      WHEREFORE, Plaintiff prays this Court order Defendant to pay compensatory

damages, attorney fees, punitive damages, and prejudgment interest in an amount that is

                                             4

        Case 5:18-cv-06124-GAF Document 22 Filed 10/18/18 Page 4 of 5
fair and reasonable under the circumstances and for any such further relief as this Court

deems just and proper under the circumstances.

       Respectfully submitted,




                                          BOSLER LAW FIRM, PC



                                          By:    /s/ Timothy H. Bosler Jr.
                                                 Timothy H. Bosler #23442
                                                 Timothy H. Bosler Jr. #57846
                                                 14 South Main Street
                                                 Liberty, MO 64068
                                                 Telephone: (816) 781-0085
                                                 Telecopier: (816) 792-1817
                                                 E-mail: bosler@greenhills.net

                                          ATTORNEYS FOR PLAINTIFF




                            CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this the 18th day of October, 2018, the
foregoing was filed through the United States Federal Court electronic filing system
which will send a notice of electronic filing to all registered attorneys of record.



/s/ T.H. Bosler
T.H. Bosler




                                             5

         Case 5:18-cv-06124-GAF Document 22 Filed 10/18/18 Page 5 of 5
